UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-12697 Dynatronics Corporation (Exact name of registrant as specified in its charter) Utah 87-0398434 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7030 Park Centre Drive, Cottonwood Heights, UT 84121 (Address of principal executive offices, Zip Code) (801) 568-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ YesþNo The number of shares outstanding of the registrant’s common stock, no par value, as of May 10, 2012 is 12,688,650. DYNATRONICS CORPORATION FORM 10-Q QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION Item 1.Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) March 31, 2012 and June 30, 2011 1 Condensed Consolidated Statements of Operations (Unaudited) Three and Nine Months Ended March 31, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March 31, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4.Controls and Procedures 15 PART II. OTHER INFORMATION Item 5. Other Information 15 Item 6.Exhibits 16 DYNATRONICS CORPORATION Condensed Consolidated Balance Sheets (Unaudited) Assets March 31, June 30, Current assets: Cash and cash equivalents $ Trade accounts receivable, less allowance for doubtful accounts of $370,266 as of March 31, 2012 and $293,436 as of June 30, 2011 Other receivables Inventories, net Prepaid expenses and other Prepaid income taxes Current portion of deferred income tax assets Total current assets Property and equipment, net Intangible assets, net Other assets Deferred income tax assets, net of current portion - Total assets $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt $ Line of credit Warranty reserve Accounts payable Accrued expenses Accrued payroll and benefits expense Total current liabilities Long-term debt, net of current portion Deferred income tax liabilities, net of current portion - Total liabilities Commitments and contingencies Stockholders' equity: Common stock, no par value: Authorized 50,000,000 shares;issued 12,800,211 shares as of March 31, 2012 and 13,060,392 shares as of June 30, 2011 Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ See accompanying notes to condensed consolidated financial statements. 1 DYNATRONICS CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended March 31 March 31 Net sales $ Cost of sales Gross profit Selling, general, and administrative expenses Research and development expenses Operating income (loss) ) ) Other income (expense): Interest income 98 Interest expense ) Other income, net Net other income (expense) Income (loss) before income taxes ) ) Income tax benefit (provision) ) ) Net income (loss) $ ) ) Basic and diluted net income (loss) per common share $ ) ) Weighted-average common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 2 DYNATRONICS CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March 31 Cash flows from operating activities: Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash providedby operating activities: Depreciation and amortization of property and equipment Amortization of intangible assets Stock-based compensation expense Change in deferred income tax assets ) Provision for doubtful accounts receivable Provision for inventory obsolescence Change in operating assets and liabilities: Receivables ) ) Inventories ) Prepaid expenses and other assets ) Prepaid income taxes - Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Principal payments on long-term debt ) ) Net change in line of credit ) Purchase and retirement of common stock ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ Supplemental disclosures of cash flow information: Cash paid for interest $ Cash paid for income taxes Supplemental disclosure of non-cash investing and financing activities: Long-term debt incurred for purchase of property and equipment - See accompanying notes to condensed consolidated financial statements. 3 DYNATRONICS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.PRESENTATION The condensed consolidated balance sheets as of March 31, 2012 and June 30, 2011, and the condensed consolidated statements of operations for the three and nine months ended March 31, 2012 and 2011, and the condensed consolidated statements of cash flows for the nine months ended March 31, 2012 and 2011 were prepared by Dynatronics Corporation (the “Company”) without audit pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, all necessary adjustments, which consist only of normal recurring adjustments, to the financial statements have been made to present fairly the Company’s financial position, results of operations and cash flows.The results of operations for the three and nine months ended March 31, 2012 are not necessarily indicative of the results of operations for the fiscal year ending June 30, 2012.The Company previously filed with the SEC an annual report on Form 10-K which included audited financial statements for each of the two years ended June 30, 2011 and 2010.It is suggested that the financial statements contained in this Form 10-Q be read in conjunction with the financial statements and notes thereto contained in the Company’s most recent Form 10-K. NOTE 2.NET INCOME (LOSS) PER COMMON SHARE Net income (loss) per common share is computed based on the weighted-average number of common shares outstanding and, when appropriate, dilutive common stock equivalents outstanding during the period.Stock options are considered to be common stock equivalents.The computation of diluted net income (loss) per common share does not assume exercise or conversion of securities that would have an anti-dilutive effect. Basic net income (loss) per common share is the amount of net income (loss) for the period available to each weighted-average share of common stock outstanding during the reporting period. Diluted net income (loss) per common share is the amount of net income (loss) for the period available to each weighted-average share of common stock outstanding during the reporting period and to each common stock equivalent outstanding during the period, unless inclusion of common stock equivalents would have an anti-dilutive effect. The reconciliations between the basic and diluted weighted-average number of common shares outstanding for the three and nine months ended March 31, 2012 and 2011 are as follows: Three Months Ended Nine Months Ended March 31 March 31 Basic weighted-average number of common shares outstanding during the period Weighted-average number of dilutive common stock options outstanding during the period - - Diluted weighted-average number of common and common equivalent shares outstanding during the period Outstanding options for common shares not included in the computation of diluted net income (loss) per common share, because they were anti-dilutive, for the three months ended March 31, 2012 and 2011 totaled 829,375 and 781,120, respectively, and for the nine months ended March 31, 2012 and 2011 totaled 718,046 and 868,178, respectively. 4 NOTE 3. STOCK-BASED COMPENSATION Stock-based compensation cost is measured at the grant date, based on the estimated fair value of the award, and is recognized over the employee’s requisite service period. The Company recognized $19,063 and $13,020 in stock-based compensation expense during the three months ended March 31, 2012 and 2011, respectively, andrecognized $51,392 and $37,096 in stock-based compensation expense during the nine months ended March 31, 2012 and 2011, respectively.These expenses were recorded as selling, general and administrative expenses in the condensed consolidated statements of operations. Stock Options.The Company maintains a 2005 equity incentive plan for the benefit of employees.Incentive and nonqualified stock options, restricted common stock, stock appreciation rights, and other stock-based awards may be granted under the plan.Awards granted under the plan may be performance-based.As of March 31, 2012, there were 466,161 shares of common stock authorized and reserved for issuance, but not granted under the terms of the 2005 equity incentive plan, as amended. The following table summarizes the Company’s stock option activity during the nine-month period ended March 31, 2012. Number of Options Weighted-Average Exercise Price Outstanding at beginning of period $ Granted Exercised - - Cancelled ) Outstanding at end of period Exercisable at end of period The Black-Scholes option-pricing model is used to estimate the fair value of options granted under the Company’s stock option plan. The weighted-average fair values of stock options granted under the plan for the nine months ended March 31, 2012 and 2011 were based on the following assumptions at the date of grant as follows: Nine Months Ended March 31, Expected dividend yield 0
